DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the closest prior art Klingensmith et al. (US 7,215,802) discloses performing pattern recognition on image data to characterize and identify the adventitial tissue, however, there is no specific mention of performing pattern recognition of the image data to characterize a plurality of tissue types within adventitia of the blood vessel, nor is there any mention of alerting a user to a presence, within the image, of the plurality of tissue types within the adventitia based on the characterization of the plurality of tissue types within the adventitia and a positioning of a therapy device within the blood vessel.  Prior art Huennekens et al. (US 2007/0038061) discloses alerting a user to a presence of the adventitial tissue in real time, however, there is no mention of alerting a user to a presence of the plurality of tissue types within the adventitia in real time based on characterization of the plurality of tissue types within the adventitia.  Emery et al. (US 2011/0112400) discloses the adventitia and a plurality of tissue types within the adventitia, but does not specifically disclose performing pattern recognition of image data to characterize the plurality of tissue types within the adventitia and alerting the user to a presence, within the image, of the plurality of tissue types within the adventitia based on the characterization of the plurality of tissue types within the adventitia and a positioning of a therapy device within the blood vessel.  Nair et al. (US 7,940,969) discloses obtaining characterization data of tissue types, where the tissue types include fibrous tissues, collagen, etc., however there is no mention of the tissue types being within adventitia of the blood vessel, nor is there any mention of alerting a user to a presence, within the image, of the plurality of tissue types within the adventitia based on the characterization of the plurality of tissue types within the adventitia and a positioning of a therapy device within the blood vessel.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-14, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662